United States Court of Appeals
                     For the First Circuit


No. 05-1498

                            UNITED STATES,

                              Appellee,

                                  v.

                       ALBERTO RODRIGUEZ,

                      Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court issued on August 2, 2006 is
amended as follows:

     Page 13, in line 10:    Replace "footnote 1" with "footnote 2"

     Page 22, in line 3:    Insert a single quotation mark before
"physical"